                                          Case 2:17-cv-02393-MMD-DJA Document 262
                                                                              261 Filed 02/18/21
                                                                                        02/17/21 Page 1 of 4



                                      1   CASEY J. QUINN
                                          NEVADA BAR NO. 11248
                                      2   SELMAN BREITMAN LLP
                                          3993 Howard Hughes Parkway, Suite 200
                                      3   Las Vegas, NV 89169-0961
                                          Telephone:    702.228.7717
                                      4   Facsimile:    702.228.8824
                                          Email:       cquinn@selmanlaw.com
                                      5
                                          LINDA WENDELL HSU (Pro Hac Vice)
                                      6   CALIFORNIA BAR NO. 162971
                                          SELMAN BREITMAN LLP
                                      7   33 New Montgomery, Sixth Floor
                                          San Francisco, CA 94105
                                      8   Telephone:     415.979.0400
                                          Facsimile:     415.979.2099
                                      9   Email:         lhsu@selmanlaw.com

                                     10
                                          Attorneys for Defendant/Cross-Claimant
                                     11   NAUTILUS INSURANCE COMPANY
    LLP




                                     12
Selman Breitman




                                                                      UNITED STATES DISTRICT COURT
                  ATTORNEYS AT LAW




                                     13
                                                                            DISTRICT OF NEVADA
                                     14

                                     15
                                          ROBERT “SONNY” WOOD, an individual;           Case No.2:17-CV-02393-MMD-DJA
                                     16   ACCESS MEDICAL, LLC, a Delaware limited
                                          liability company,
                                     17                                                 MOTION AND [PROPOSED] ORDER TO
                                                        Plaintiffs,                     REMOVE PETER W. BLOOM FROM
                                     18                                                 CASE AND ELECTRONIC SERVICE
                                                 v.                                     LIST
                                     19
                                          NAUTILUS INSURANCE GROUP, a Delaware
                                     20   limited liability company, et al.,

                                     21                 Defendant.

                                     22    NAUTILUS INSURANCE COMPANY,

                                     23                  Cross-Claimant,
                                                  v.
                                     24
                                           ROBERT "SONNY" WOOD; ACCESS
                                     25    MEDICAL, LLC; FLOURNOY
                                           MANAGEMENT, LLC AND ROES 1-10,
                                     26    inclusive,

                                     27                  Counter-Defendants.

                                     28
                                                                                    1
3892 42806 4830-1678-3836 .v1
                                          Case 2:17-cv-02393-MMD-DJA Document 262
                                                                              261 Filed 02/18/21
                                                                                        02/17/21 Page 2 of 4



                                      1          TO THE COURT, CM/ECF. AND ALL PARTIES AND THEIR ATTORNEYS OF

                                      2   RECORD:

                                      3          Defendant Nautilus Insurance Company hereby files this Motion to Remove Peter W. Bloom

                                      4   from this case and the Electronic Service List.

                                      5          Peter W. Bloom is no longer with Selman Breitman LLP. Accordingly, we hereby request

                                      6   that he be removed from this case and the Electronic Service List.

                                      7          Linda Wendell Hsu of the law firm of Selman Breitman LLP shall remain counsel of record

                                      8   and should continue to receive notification via the Electronic Service List.

                                      9          Casey J. Quinn is designated local counsel on this case and should continue to receive

                                     10   notification via the Electronic Service List.

                                     11
    LLP




                                     12
Selman Breitman




                                          DATED: February 17, 2021                SELMAN BREITMAN LLP
                  ATTORNEYS AT LAW




                                     13

                                     14

                                     15                                           By:       /s/ Linda Wendell Hsu
                                                                                              CASEY J. QUINN
                                     16                                                       NEVADA BAR NO. 11248
                                                                                              LINDA WENDELL HSU (PRO HAC VICE)
                                     17                                                       CALIFORNIA BAR NO. 162971
                                                                                              3993 Howard Hughes Parkway, Suite 200
                                     18                                                       Las Vegas, NV 89169-0961
                                                                                              Phone: 702.228.7717
                                     19                                                       Facsimile: 702.228.8824
                                                                                              Attorneys for Defendant/Cross-Claimant
                                     20                                                       NAUTILUS INSURANCE COMPANY
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                             2
3892 42806 4830-1678-3836 .v1
                                          Case 2:17-cv-02393-MMD-DJA Document 262
                                                                              261 Filed 02/18/21
                                                                                        02/17/21 Page 3 of 4



                                      1                                           ORDER

                                      2           IT IS HEREBY ORDERED that Peter W. Bloom shall be removed from the case and the
                                      3   electronic service list in this case.
                                      4

                                      5   DATED: February 18th
                                                          _____, 2021
                                                                                  MIRANDA
                                                                                  DANIEL       M. DU, United States
                                                                                            J. ALBREGTS
                                      6                                           District Court
                                                                                  UNITED         Judge MAGISTRATE JUDGE
                                                                                            STATES
                                      7

                                      8

                                      9

                                     10

                                     11
    LLP




                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                     3
3892 42806 4830-1678-3836 .v1
                                          Case 2:17-cv-02393-MMD-DJA Document 262
                                                                              261 Filed 02/18/21
                                                                                        02/17/21 Page 4 of 4



                                      1                                    CERTIFICATE OF SERVICE

                                      2          I hereby certify that I am an employee of SELMAN BREITMAN LLP and, pursuant to Local

                                      3   Rule 5.1, service of the foregoing MOTION AND [PROPOSED] ORDER TO REMOVE

                                      4   PETER W. BLOOM FROM CASE AND ELECTRONIC SERVICE LIST on February 17,

                                      5   2021 via the Court's CM/ECF electronic filing system addressed to all parties on the e-service list,

                                      6   as follows:

                                      7

                                      8      Martin Kravitz                                     Jordan P. Schnitzer
                                             L. Renee Green                                     THE SCHNITZER LAW FIRM
                                      9      KRAVITZ, SCHNITZER & JOHNSON                       9205 W. Russell Road, Suite 240
                                             8985 S. Eastern Ave., Ste. 200                     Las Vegas, NV 89148
                                     10      Las Vegas, NV 89123                                Phone: (702) 960-4050
                                             Phone: (702) 362-6666                              Facsimile: (702) 960-4092
                                     11
    LLP




                                             Facsimile: (702) 362-2203                          Email: Jordan@theschnitzerlawfirm.com
                                             Email: mkravitz@ksjattorneys.com
                                     12             rgreen@ksjattorneys.com
Selman Breitman
                  ATTORNEYS AT LAW




                                                                                                Attorneys for Plaintiffs ROBERT SONNY
                                     13      Attorneys for Plaintiffs ROBERT SONNY              WOOD AND ACCESS MEDICAL, LLC
                                             WOOD AND ACCESS MEDICAL, LLC
                                     14

                                     15

                                     16
                                                                                                   /s/ Pamela Smith
                                     17                                                                 PAMELA SMITH
                                                                                               An Employee of Selman Breitman LLP
                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                           4
3892 42806 4830-1678-3836 .v1
